Citation Nr: 0322398	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder, to include boils and/or chloracne, as a result 
of exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including a period of service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, denied the 
benefits sought on appeal.  The claim on appeal was 
originally before the Board in April 2003, when it was 
determined that the veteran had requested a hearing before 
the Board but that such a hearing had not been scheduled.  As 
such, the claim was remanded to the RO for the scheduling of 
a personal hearing before the Board.  In June 2003, however, 
the veteran withdrew his request for a Board hearing.  
Consequently, this matter has now been properly returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision, the RO 
denied service connection for a skin condition, claimed as 
due to exposure to Agent Orange.

2.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.
  
3.  The veteran has a skin disorder due to exposure to 
herbicides during his period of active service.




CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying entitlement to 
service connection for a skin condition claimed as due to 
exposure to Agent Orange is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence submitted subsequent to the April 1994 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
skin condition have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).

3.  A skin disorder was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
March 2001, and the veteran responded in April 2001 by 
submitting a letter from his treating physician and advising 
the RO that he did not have any further evidence to submit or 
identify for consideration by VA.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from March 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in March 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
June 2002, and withdrew his request for a hearing before the 
Board in June 2003.  Additionally, the veteran has actively 
participated in the development of this claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  

In April 1994, the RO denied service connection for a skin 
condition claimed as due to exposure to Agent Orange, finding 
that there was no evidence of such a disorder having its 
origin in service or as a consequence of service.  The 
veteran was given notice of this decision, but did not 
appeal.  As such, the RO's April 1994 rating decision became 
final.  See  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

In February 2001, the veteran submitted a request to reopen 
his claim of entitlement to service connection for a skin 
condition as a result of exposure to Agent Orange during his 
period of active service.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board notes that the RO in this case implicitly 
reopened the veteran's claim for service connection for a 
skin disorder in that it only addressed the claim on the 
merits in both its August 2001 rating decision and January 
2002 statement of the case.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996). 

With these considerations, the Board agrees with the RO that 
the claim for entitlement to service connection for a skin 
condition should be reopened and reviewed on the merits.  
Specifically, the veteran's recent testimony and newly 
submitted medical evidence shows a link between the veteran's 
period of service and his currently diagnosed skin disorder.  
Thus, such evidence is deemed to be so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the veteran's claim of 
entitlement to service connection for a skin disorder is 
reopened and the merits of the claim are herewith considered.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  With regard to disabilities a veteran attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a 
veteran is found to have been exposed and/or presumed to 
have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, certain diseases, 
including chloracne, shall be service-connected if the 
requirements of 38 C.F.R. Section 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. Sections 3.307(d) are also satisfied.  See 
38 C.F.R. § 3.309(e).

The evidence of record shows that the veteran completed a 
medical history in June 1967 for his pre-induction 
examination which included his marking "yes" as the answer 
to the question of, "have you ever had or have you 
now...boils?"  The veteran also answered "yes" to this 
question in the medical history portion of his discharge 
examination dated in September 1969.  The veteran, however, 
was not treated for boils or any other skin disorder during 
service.  His period of service included almost one full year 
of service in the Republic of Vietnam.

The veteran testified before an RO hearing officer that he 
had one boil on his left arm as a child and that he has never 
had a boil since that time.  He stated that he began having 
rashes on his elbows, knees, backs of his fingers, and behind 
his ears about four or five months following his discharge 
from service, but that he did not seek treatment for his skin 
condition until the mid-1980's.  The veteran testified that 
he was seen by a VA physician in 1985 or 1986, diagnosed as 
having a skin condition related to exposure to Agent Orange 
during his service in the Republic of Vietnam, and prescribed 
a topical medication that he continues to use today.  He also 
stated that he had been tested by a private physician and 
found to have Dioxin in his fat cells which the physician 
believed to be a result of exposure to Agent Orange during 
military service.  The veteran testified that he was treated 
for intermittent skin rashes as well as monthly bouts of 
chloracne.

The veteran submitted a statement from his private physician 
dated in February 2001, showing that the veteran was treated 
for a recurring rash.  The physician stated that the veteran 
had undergone a Bio Meridan study and it was determined that 
he had been exposed to Agent Orange.  This physician 
submitted a second letter statement in February 2002 
reflecting that the veteran did not have boils, but an 
intermittent rash consistent with exposure to Agent Orange.

The veteran underwent VA examination in June 2001, and 
complained of intermittent lesions inside of his ears, behind 
his ears, and on his fingers, elbows, knees and low back.  
The examiner reviewed the claims folder and noted that the 
veteran did indeed have chloracne from his exposure to Agent 
Orange during his period of active service.  The diagnostic 
impression rendered was chloracne by physical and historical 
evaluation.  This examination report, however, was not signed 
by the examining physician.  

A report of contact dated in August 2001 shows that the 
examining VA physician was contacted and asked to clarify his 
opinion regarding the etiology of the veteran's skin 
condition.  A copy of the above-described report was sent to 
the RO in August 2001 with the statements reflecting that the 
veteran had chloracne due to exposure to Agent Orange marked 
through and replaced by a handwritten statement that the 
veteran had boils which may have been exacerbated by military 
service but were present prior to military service.

Treatment records show that the veteran is treated for 
periodic skin rashes.  He is prescribed medication for rashes 
on the elbows and knees.  The diagnosis found in the 
treatment records is Agent Orange exposure rash.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence of record, the Board finds that the 
opinion of the veteran's treating physician is credible in 
that the veteran has been found, through clinical testing, to 
have been exposed to the herbicide Agent Orange and that he 
currently participates in treatment for a skin disorder as a 
result of that exposure.  The report of the VA physician is 
accepted to the extent that it shows that the veteran has a 
skin condition that was aggravated by his period of active 
service.  There is, however, no verified diagnosis of 
chloracne.  

Thus, when considering all evidence of record, the Board 
finds that the medical evidence is at least in relative 
equipoise and must be resolved in the veteran's favor as to 
the issue of whether the veteran currently has a skin 
condition related to his period of active service.  
Accordingly, the Board finds that the veteran has a skin 
disorder that was incurred as a result of active service.  
This finding allows for the grant of service connection on a 
direct basis.  Because there is a question as to a diagnosis 
of chloracne and service connection for a skin disorder may 
be allowed on a direct basis, the possibility of allowing 
entitlement to service connection on a presumptive basis need 
not be discussed.  Consequently, service connection for a 
skin disorder due to exposure to Agent Orange is granted.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition due to 
exposure to Agent Orange is reopened.

Service connection for a skin condition due to exposure to 
Agent Orange is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

